EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Jason C. Cameron (Reg. No. 74396) on 08/16/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

		1.	 (Currently Amended) A system for creating process automation workflow of a robotic process automation task comprising:
				a data fetching subsystem executed by one or more processors, and configured to fetch data from at least one first robotic process automation tool based on a requirement to perform a robotic process automation task;
				a communication subsystem executed by the one or more processors, wherein the communication subsystem is communicatively coupled to the data fetching subsystem, and configured to enable communication between the at least one first robotic process automation tool and at least one second robotic process automation tool using a transformation engine for facilitating data exchange between the at least one first robotic process automation tool and the at least one second robotic process automation tool, wherein the communication depends upon the robotic process automation task to be performed, wherein  the at least one first robotic process automation tool and the at least one second robotic process automation tool are associated with a plurality of information technology domains; and
				a workflow generation subsystem executed by the one or more processors, wherein the workflow generation subsystem is communicatively coupled to the communication subsystem, and configured to obtain process automation workflow based on a predefined condition by exchanging the data between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the predefined condition depends upon the requirement of the robotic process automation task;
				a processing subsystem executed by the one or more processors, wherein the processing subsystem is communicatively coupled to the workflow generation subsystem, and configured to invoke a processing tool within a framework to automate the obtained process automation workflow of the robotic process automation task, and wherein
		the data fetching subsystem, the communication subsystem and the workflow generation subsystem are housed within the framework, and wherein
the processing subsystem is configured to invoke the processing tool within the framework to automate the obtained process automation workflow of the required robotic process automation task.
	2.	(Cancelled) 
	3.	(Original) The system as claimed in claim 1, wherein the transformation engine comprises a unified data format. 
	4.	(Cancelled) 
	5.	(Cancelled) 
	6.	(Currently Amended) A system for creating a process automation workflow of a robotic process automation task comprising:
	a framework, wherein the framework comprising; 
		a data fetching subsystem executed by one or more processors, and configured to fetch data from at least one first robotic process automation tool based on a requirement to perform a robotic process automation task;
		a communication subsystem executed by the one or more processors, wherein the communication subsystem is communicatively coupled to the data fetching subsystem, and configured to enable communication between the at least one first robotic process automation tool and at least one second robotic process automation tool using a transformation engine for facilitating data exchange between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the communication depends upon the robotic process automation task to be performed;
		a workflow generation subsystem executed by the one or more processors, wherein the workflow generation subsystem is communicatively coupled to the communication subsystem, and configured to obtain workflow based on a predefined condition by exchanging the data between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the predefined condition depends upon the requirement of the robotic process automation task; and
           	a processing subsystem executed by the one or more processors, wherein the processing subsystem is communicatively coupled to the workflow generation subsystem, and configured to invoke a processing tool within the framework to automate the obtained process automation workflow of the required robotic process automation task, and wherein
the data fetching subsystem, the communication subsystem and the workflow generation subsystem are housed within the framework, and wherein
the processing subsystem is configured to invoke the processing tool within the framework to automate the obtained process automation workflow of the required robotic process automation task.
	7.	(Cancelled)
	8.	(Original) The system as claimed in claim 6, wherein the transformation engine comprises a unified data format. 
	9.	(Currently Amended) A method for creating process automation workflow of a robotic process automation task comprising:
	fetching, by a data fetching subsystem, data from at least one first robotic process automation tool based on a requirement to perform a robotic process automation task; 
		enabling, by a communication subsystem, communication between the at least one first robotic process automation tool and at least one second robotic process automation tool using a transformation engine for facilitating data exchange between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the communication depends upon the robotic process automation task to be performed; 
		obtaining, by a workflow generation subsystem, process automation workflow based on a predefined condition by exchanging the data between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the predefined condition depends upon the requirement of the robotic process automation task, and
		invoking, by a processing subsystem, a processing tool within a framework to automate the obtained process automation workflow of the robotic process automation task, wherein
the data fetching subsystem, the communication subsystem and the workflow generation subsystem are housed within the framework, and wherein
	the processing subsystem is configured to invoke the processing tool within the framework to automate the obtained process automation workflow of the required robotic process automation task.
	10.	(Previously Presented) The method as claimed in claim  9, wherein communicating between the at least one first robotic process automation tool and at least one second robotic process automation tool using a transformation engine comprises communicating between the at least one first robotic process automation tool and at least one second robotic process automation tool using a unified data format. 

REASONS FOR ALLOWANCE
	
Claims 1, 3, 6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 6, and 9.

		The features as recited in independent claim 1 and 6: “a workflow generation subsystem executed by the one or more processors, wherein the workflow generation subsystem is communicatively coupled to the communication subsystem, and configured to obtain process automation workflow based on a predefined condition by exchanging the data between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the predefined condition depends upon the requirement of the robotic process automation task; a processing subsystem executed by the one or more processors, wherein the processing subsystem is communicatively coupled to the workflow generation subsystem, and configured to invoke a processing tool within a framework to automate the obtained process automation workflow of the robotic process automation task, and wherein the data fetching subsystem, the communication subsystem and the workflow generation subsystem are housed within the framework, and wherein the processing subsystem is configured to invoke the processing tool within the framework to automate the obtained process automation workflow of the required robotic process automation task”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.
The features as recited in independent claim 9: “obtaining, by a workflow generation subsystem, process automation workflow based on a predefined condition by exchanging the data between the at least one robotic process automation tool and the at least one second robotic process automation tool, wherein the predefined condition depends upon the requirement of the robotic process automation task, and invoking, by a processing subsystem, a processing tool within a framework to automate the obtained process automation workflow of the robotic process automation task, wherein
the data fetching subsystem, the communication subsystem and the workflow generation subsystem are housed within the framework, and wherein the processing subsystem is configured to invoke the processing tool within the framework to automate the obtained process automation workflow of the required robotic process automation task”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.
The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199